Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Afshin Zamanpour on September 30, 2021.
In the claims: 
Claim 4:  in claim 4 DELETE: “and a metal in the base is potassium or sodium” and INSERT: - -  the bromide is potassium bromide or sodium bromide, and the base is potassium hydroxide or sodium hydroxide - -.
Cancel claims 1-3, 11 and 12.
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed Sept. 23, 2021. In view of examiner amendments above, claims 4-10 are pending. Claims 1-3, 11 and 12 are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 4-12 under 35 U.S.C. § 103 over Xiang et al. Catalysis Communications 86 (2016) 41-45 and further in view of Moriyama et al. J. Org. Chem. withdrawn per claim amendments and per arguments submitted by Applicants. 

Applicant's arguments “according to Xiang, and unlike the present invention, the
products of the oxidation of furfural include Acetic acid, Humus, etc., Furfural peroxide,
FF, FuA, hydroxyfuran, (FRO), 2(3H)-furanone, and SA and not maleic acid” (Remarks page 7); were carefully considered and were found persuasive.
Allowable Subject Matter
Claims 4-10 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method for preparing a maleic acid by using a catalyst in a catalytic oxidation of a furfural, by mixing the furfural, the catalyst, an oxidant and a solvent to carry out a reaction to obtain the maleic acid;  wherein the catalyst is a bromide-base,  the bromide-base is a mixture of a bromide and a base, wherein the bromide is potassium bromide or sodium bromide and the base is  potassium hydroxide or sodium hydroxide is novel and non-obvious over the prior art. 
The closest prior art is of record. For example Xiang et al. Catalysis Communications, 2016, 41-45  which teaches oxidation of furfural in 30 wt% hydrogen peroxide, with Mg(OH)2, NaOH, Ca(OH)2,Sr(OH)2, Ba(OH)2 systems.

The reference does not teach oxidation of furfural mediated by bromide-base catalyst or KBr or NaBr as a component of the hydroxide oxidation catalyst which are the distinct features of the instantly claimed process.

Conclusion
In view of examiner amendment above, Claims 4-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622